Citation Nr: 0608190	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory 
disability to include emphysema.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to June 
1947 and from December 1947 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for emphysema.  The veteran perfected a timely 
appeal to the decision.  

On June 30, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In August 2005, the veteran's motion to advance the appeal on 
the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  

In August 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2006.  


FINDINGS OF FACT

1.  The veteran does not have asbestosis or any other 
asbestos-related disease.  

2.  A respiratory disability to include emphysema was not 
manifest during service and is unrelated to service.  


CONCLUSION OF LAW

A respiratory disability to include emphysema was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
January 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was issued in August 2005.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in March 
2002.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

II.  Legal Analysis.

The veteran contends that he developed emphysema as a result 
of his exposure to multiple chemicals during his period of 
active duty.  The veteran indicated that he worked as a 
printer in service; as a result, he was exposed to number of 
chemicals used in the printing process.  He also maintained 
that he developed emphysema as a result of asbestos exposure 
occurring while he served on active duty as a printer with 
the U.S. Navy.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.  

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty. 38 U.S.C.A. 
§§ 1110, 1131.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.  

As a general matter, a claim of service connection is 
comprised of: (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that the veteran's service medical records 
are silent as to complaints, treatment or diagnoses relating 
to any lung disorder, including emphysema.  In a medical 
board evaluation, dated in January 1968, it was noted that 
chest x-rays had always been normal; on examination, it was 
noted that chest film was normal.  Following his discharge 
from service, a VA examination report, dated in January 1972, 
was also silent with respect to any complaints, findings or 
diagnosis of a lung disorder, to include emphysema.  

Private medical records, dated from March 1970 to December 
2000, reflect that the veteran began receiving treatment for 
shortness of breath.  A treatment report from Dr. Dan Moore, 
dated in April 1977, indicates that the veteran was seen for 
complaints of shortness of breath when working out at the 
gym.  It was noted that the smoked for 25 years, and stopped 
in 1967.  Dr. Moore noted that the veteran had some shortness 
of breath, and did have depressed pulmonary function studies, 
probably secondary to smoking in the past.  On March 17, 
1992, the veteran was seen for a physical evaluation; he 
reported shortness of breath, particularly when he was at 
altitude.  It was also noted that the veteran smoked 2 packs 
of cigarettes a day for 30 years, when he finally stopped in 
1967.  A chest x-ray revealed emphysema.  The pertinent 
diagnosis was emphysema.  Treatment reports in 1999 and 2000 
show that the veteran continued to receive clinical attention 
and treatment for progressive lung disease, variously 
diagnosed as chronic obstructive pulmonary disease (COPD), 
and emphysema.  

The veteran was afforded a VA examination in March 2002, at 
which time he indicated that he worked for about 23 years in 
the Air Force in a print shop; he thereafter worked in a 
print shop for another 23 years as a civilian.  He stated 
that he was told that his exposure to dusts and chemicals of 
a print shop could have caused some lung disease.  The 
veteran denied having had any asbestos exposure that he knew 
of.  It was also noted that the records indicate that the 
veteran had a 75-pack year smoking history which certainly 
would account for the emphysema.  The veteran indicated that 
he quit smoking a long time before 1997, so it is possible 
that the report on his smoking history was incorrect, 
although the other exposures which he mentioned would not be 
really expected to cause emphysema.  It would be more 
interstitial lung disease.  The examiner noted that there has 
not been any sign of asbestosis including high-resolution CT 
scan of the chest not showing any evidence of asbestosis.  
The pertinent diagnosis was emphysema with no evidence of 
asbestosis with even high-resolution CT scan not showing any 
evidence of asbestosis.  The examiner noted that the veteran 
did have emphysema for which he had lung reduction surgery, 
with the emphysema more probably than not related to the 
veteran's history of previous history of cigarette smoking, 
though he quit quite a while ago.  

At a personal hearing in June 2005, the veteran indicated 
that he was a printer in service; he noted that he remained 
in that capacity until he retired in 1968.  The veteran 
testified that, as a printer, he was exposed to all kinds of 
carcinogenics; he stated that he worked plates in Japan for 4 
years, during which time he worked with Aluminum Oxide and 
Trisodium phosphate.  The veteran indicated they were not 
provided any protection against inhaling those toxic 
substances; he stated that he breathed in a lot of dusts and 
fumes.  The veteran reported that he began experiencing 
symptoms of emphysema in 1978 or 1979; he stated that doctors 
have never told him what caused his emphysema.  It was argued 
that the veteran has been shown to have been exposed to 
printing dust and toxins while in the military which have 
affected his lungs; as such, service connection is warranted 
for his currently diagnosed emphysema.  

Additional treatment records, VA as well as private treatment 
reports, dated from July 1999 through December 2004, show 
that the veteran received ongoing clinical evaluation and 
treatment for his chronic lung disorder, variously diagnosed 
as COPD, with reactive airway disease, bronchitis, and 
advancing emphysema.  

Having thus reviewed the record, the Board is of the opinion 
that the preponderance of the competent evidence is against 
the claim.  

While VA has established certain administrative guidelines in 
the adjudication of asbestos-related disorders, the VA 
medical examination makes clear that the veteran's claimed 
disorder is not so-related.  Ennis v. Brown, 4 Vet. App, 523, 
527 (1993).  In fact, during the March 2002 VA examination, 
the veteran denied having had any asbestos exposure that he 
knew of, and was unaware where the complaint of asbestos-
related lung disease came from.  It is also noteworthy that 
the VA examiner, following the examination, noted that there 
had not been any sign of abestosis, including high-resolution 
CT scan of the chest not showing any evidence of asbestosis.  

The Board next addresses whether there is competent evidence 
connecting the currently diagnosed respiratory conditions to 
service.  As noted above, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The service medical records are negative for any complaints 
or findings of lung disorder, including emphysema.  The first 
diagnosis of a lung disease, namely emphysema, noted in the 
claims folder is dated in March 1992, many years after the 
veteran's separation from the service in March 1968.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
Morevover, while the record contains volumes of medical 
records reflecting a current diagnosis of emphysema, none of 
these records have linked the veteran's current lung disorder 
to his period of military service.  Rather, the doctors have 
noted that the veteran had a long history of cigarette 
smoking, and have associated his disability with said 
history.  In fact, following the VA examination in March 
2002, the examiner noted that the veteran had emphysema which 
was more probably than not related to his previous history of 
cigarette smoking.  There is no competent medical evidence 
which links the veteran's emphysema to service.  

While the veteran may sincerely believe that his emphysema is 
directly related to military service, laypersons are not 
considered competent to offer medical opinions, and testimony 
to that effect does not provide a basis upon which to 
establish service connection.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's assertions regarding his 
emphysema are not competent.  The documentary record is of 
probative value.  This probative evidence tends to establish 
the respiratory disability is unrelated to service.  Finally, 
the competent medical evidence of record does not establish a 
nexus between the veteran's currently diagnosed emphysema and 
service.  

In sum, the veteran asserts that his respiratory impairment 
is due to inservice exposure.  However, the Board is 
presented with a normal examination prior to separation, a 
normal examination in 1972, the veteran's report that there 
had been an onset in approximately 1976 and an absence of 
competent evidence linking any respiratory diagnosis to any 
incident of service.  The veteran's own assertion, even if 
sworn, is not competent to establish an etiology of a disease 
process.  The more probative evidence tends to establish that 
the respiratory disability is more likely related to smoking.  
To the extent that he smoked during service, that is not a 
valid basis for a grant of service connection.  38 U.S.C.A. 
§§ 1110, 1131.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The most 
probative evidence establishes that there was a remote post 
service of the disease process and that such was unrelated to 
any qualifying episode of service.  The Board finds the 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for a respiratory disability to include 
emphysema is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


